Exhibit 10.51

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement ”) is effective as of the Effective
Date (as defined herein) and is entered into by and among Green Plains, Inc., an
Iowa corporation (“GPRE”), its wholly owned subsidiaries SCI Ingredients
Holdings, Inc., and its operating subsidiary Fleischmann’s Vinegar Company,
Inc., each a Delaware corporation (such subsidiaries collectively, the
“Company”), and Kenneth M. Simril, an individual (“Executive”) this 27th day of
September, 2016.

In consideration of the promises and mutual covenants contained herein, the
parties hereto agree as follows:

1. Employment; Location. The Company hereby employs Executive and Executive
hereby accepts such employment in the Cerritos, CA metro area.  As soon as
reasonably practicable after the Effective Date, GPRE shall open a small office
for limited Company executives in the Los Angeles, CA metro area.

2. Term.  Executive’s employment shall be “at-will” and may be terminated at any
time, by either party, for any reason whatsoever (the “Term”).  Executive shall
provide sixty (60) days’ prior written notice if he decides to terminate this
Agreement without Good Reason (as defined herein).  Executive is currently and
has been employed with the Company; provided, however, the Company is a party to
a Stock Purchase Agreement with GPRE and the Sellers  (as defined and set forth
in the Stock Purchase Agreement) (the “SPA”), and the parties hereto recognize
that Executive’s employment with the Company after the closing of the
transactions contemplated in the SPA depends on the parties hereto agreeing upon
the terms, conditions and consideration set forth herein.  The parties further
intend that this Agreement shall become effective immediately upon the
Closing (as defined in the SPA, and hereinafter, the “Effective Date”), and
should the Effective Date not occur, this Agreement shall be null and void.   At
the Effective Date, this Agreement replaces in its entirety the Employment
Agreement by and between SCI Ingredients Holdings, Inc. and Executive dated
January 30, 2015.  

3. Duties and Authorities. During the Term:

3.1 Executive shall serve as the President & Chief Executive Officer of the
Company and shall report to the Chief Executive Officer (“GPRE CEO”) of GPRE.
Executive shall have responsibilities, duties and authority reasonably accorded
to and expected of such positions in similar businesses in the United States,
including such responsibilities and duties assigned by the GPRE CEO from time to
time (the “Duties”).

3.2 Executive shall diligently execute such Duties and shall devote his full
time, skills and efforts to such Duties, subject to the general supervision and
control of the GPRE CEO.  Executive will not engage in any other employment,
occupation or consulting activity during the Term of this Agreement, without the
consent of the GPRE CEO; provided, however, that Executive may manage  his
personal investments, serve on civic, charitable or non-profit boards, engage in
charitable activities and conduct the activities set forth on Schedule 1  so
long as such activities do not materially interfere with his performance of the
Duties.



1

 

--------------------------------------------------------------------------------

 

4. Compensation and Benefits. The Company or GPRE, as applicable, shall pay
Executive, and Executive accepts as full compensation for all services to be
rendered to the Company and GPRE, the following compensation and benefits:

4.1 Base Salary. The Company shall pay Executive a base salary of Three Hundred
Fifty Thousand Dollars ($350,000) per year.  Base salary shall be payable in
equal installments twice monthly or at more frequent intervals in accordance
with the Company’s customary pay schedule.  The Company shall annually consider
increases of Executive’s base salary and may periodically increase such base
salary in its discretion.

4.2 Additional Compensation.  In addition to base salary, the Company shall pay
the following to Executive:

(a) Signing Bonus.  Within three (3) business days of the Effective Date, the
Company shall make a one-time cash payment of Two Hundred Fifty Thousand Dollars
($250,000) as a signing bonus.  Such bonus shall be repaid by Executive to the
Company in the event Executive terminates employment, in the first year from the
Effective Date, without Good Reason (as hereinafter defined) or the Company
terminates Executive for Cause (as hereinafter defined).  

(b) Annual Bonus.  Executive shall continue to participate in the Company’s
incentive plan through the end of the Company’s 2017 fiscal year  (i.e., through
June 30, 2017) under terms and conditions as in effect immediately prior to the
Effective Date.  Thereafter, Executive will be entitled to participate in the
GPRE short-term incentive plan (“STIP”) which currently has designated a bonus
opportunity each calendar year of up to two hundred percent (200%) of annual
base salary, payable annually,  when target objectives set by GPRE’s
Compensation Committee are achieved. Executive’s STIP award opportunity for the
2017 calendar year (including the applicable target objectives) will be for the
“stub” period from July 1, 2017 through December 31, 2017.  The STIP is subject
to change at the discretion of the Board of Directors of GPRE (the “Board of
Directors”). Notwithstanding the provisions herein, unless terminated for Cause,
Executive shall be guaranteed to receive a minimum of $350,000 as an annual
bonus for the Company’s 2017 fiscal year at the one-year anniversary of the
Effective Date, provided Executive is still employed with the Company at such
anniversary.  

(c) Long-Term Incentive Compensation.  The GPRE Compensation Committee of GPRE
has developed a long-term incentive program (“LTIP”) for GPRE, which is subject
to change at the discretion of the Board of Directors. Executive shall be
eligible to participate in such LTIP at the sole discretion of the Board of
Directors, in each case at levels and under terms and conditions at least
commensurate with those provided to similarly situated executives of GPRE.

4.3 Equity Incentive Compensation.

(a) Stock Compensation.    Within three (3) business days of the Effective Date,
GPRE shall provide Executive a grant of $500,000 of  GPRE’s common stock (using
the closing price on the Effective Date), which shall be subject to terms and
conditions set out in the Company’s 2009 Equity Compensation Plan and related
stock grant.    As will be set forth in the



2

 

--------------------------------------------------------------------------------

 

related stock grant, the shares shall vest as follows:  one-third shall vest one
year after the Effective Date, with one-third vesting each year thereafter until
fully vested.  Except as otherwise stated herein, all shares not vested at the
time of Executive’s termination from employment shall be forfeited.

4.4 Additional Benefits.  Executive will continue to participate in Company
benefit plans at levels and under terms and conditions in effect immediately
prior to the Effective Date until such time as GPRE transitions such benefits to
GPRE benefit plans.  Executive shall be permitted, during the Term, if and to
the extent eligible, to participate in any group life, hospitalization or
disability insurance plan, health or dental program, pension plan, similar
benefit plan or other so-called “fringe benefits” of the Company and GPRE made
available to officers of the Company and GPRE,  in each case at levels and under
terms and conditions at least commensurate with those provided to similarly
situated executives.   As an officer and director of GPRE and the Company,
Executive shall be provided with indemnification coverage under GPRE’s and/or
the Company’s charter, and Executive shall also be covered under GPRE’s and/or
the Company’s D&O insurance policies in effect from time to time.    

4.5 Vacation.  Executive shall be entitled to an aggregate of up to four weeks
leave for vacation for each calendar year during the Term at full
pay.  Executive agrees to give reasonable notice of his vacation scheduling
requests, which shall be allowed subject to the Company’s reasonable business
needs. No more than five (5) days vacation may be carried over from one year to
the next year.   

4.6 Deductions.  The Company shall have the right to deduct from the
compensation due to Executive hereunder any and all sums required for social
security and withholding taxes and for any other federal, state or local tax or
charge which may be hereafter enacted or required by law as a charge on the
compensation of Executive.

5. Business Expenses. Executive may incur reasonable, ordinary and necessary
business expenses in the course of his performance of his obligations under this
Agreement. The Company shall reimburse Executive in accordance with the
Company’s business expense reimbursement policy.

6. Intentionally Left Blank

﻿



3

 

--------------------------------------------------------------------------------

 

7. Termination.

7.1 Termination for Cause.  Executive’s employment hereunder shall be terminable
for Cause (as defined below) upon written notice from the Company to Executive.
As used in this Agreement, “Cause” shall mean one of the following: (a) a
material breach by Executive of the terms of this Agreement, not cured within
thirty (30) days from receipt of notice from the GPRE CEO of such breach, (b)
conviction of or plea of guilty or no contest to, a felony; (c) willful
misconduct or gross negligence in connection with the performance of Executive’s
duties; or (d) willfully engaging in conduct that constitutes fraud, gross
negligence or gross misconduct that results in material harm to the
Company.  For purposes of this definition, no act, or failure to act, on
Executive’s part shall be considered "willful" unless done, or omitted to be
done, by Executive in knowing bad faith and without reasonable belief that his
action or omission was in, or not opposed to, the best interests of the Company
or GPRE.  If the Company terminates Executive’s employment for Cause, Executive
shall be paid his salary and benefits through the date of termination and,
except as otherwise required by applicable law or under any applicable and
properly approved compensation plan or arrangement, no other amounts shall be
payable. 

7.2 Termination without Cause or for Good Reason.  The Company may terminate
Executive’s employment at any time for any reason (or no reason) other than
Cause, as determined by the GPRE CEO, and the Executive may terminate
Executive’s employment with the Company for Good Reason and resign any and all
positions as officer of the Company and any related companies. If the Company
terminates Executive’s employment without Cause or the Executive terminates his
employment for Good Reason:

(a) The Company shall pay within 10 business days after such termination:  (1)
an amount equal to six (6) months of Executive’s full annual base salary on the
date of his termination; and (2) for fiscal year ending June 2017, to the extent
then unpaid (if applicable), the minimum guaranteed 2017 fiscal year annual
bonus contemplated in Section 4.2(b); and

(b) All options and other equity awards, whether made pursuant to this agreement
or otherwise, shall become fully vested and released from any restrictions on
transfer upon such termination.    

As used in this Agreement, “Good Reason” shall mean any of the following if the
same occurs without Executive’s express written consent:  (a) a material
diminution in Executive’s base salary as described in Section 4.1, which for
such purposes shall be deemed to exist with a reduction of greater than fifteen
percent (15%); (b) a material diminution in Executive’s authority, Duties, or
responsibilities; (c) a material diminution in the authority, duties, or
responsibilities of the person to whom Executive is required to report; (d) a
material change in the geographic location at which Executive must perform the
services pursuant to Section 1; (e) any material reduction or other adverse
change in Executive’s benefits under any applicable and properly approved
compensation plan or arrangement without the substitution of comparable
benefits; or (f) any other action or inaction that constitutes a material breach
by GPRE or the Company under this Agreement. To terminate for Good Reason, an
Executive must incur a termination of employment on or before the second (2nd)
anniversary of the initial existence of the condition.



4

 

--------------------------------------------------------------------------------

 

Executive shall be required to provide notice to the Company of the existence of
any of the foregoing conditions within 60 days of the initial existence of the
condition, upon the notice of which GPRE or the Company shall have a period of
30 days during which it may remedy the condition.

7.3 Termination by Executive Without Good Reason.  If Executive terminates
without Good Reason, then Executive will be required to give the Company at
least sixty (60) days’ notice.  If Executive terminates without Good Reason then
Executive will be paid his salary and benefits through the date of termination
and, except as otherwise required by applicable law, no other amounts shall be
payable except as provided under any applicable and properly approved
compensation plan or arrangement.

7.4 Effect of Termination.  In the event Executive’s employment is terminated,
all obligations of the Company and all obligations of Executive shall cease
except that (a) the terms of this Section 7 and of Sections 8 through 22 below
shall survive such termination and (b) GPRE and the Company shall continue to be
obligated to fulfill their obligations pursuant to Sections  4 and 5 to the
extent they have not been satisfied as of the date of such termination.
 Executive acknowledges that, upon termination of his employment, he is entitled
to no other compensation, severance or other benefits other than those
specifically set forth in this Agreement, except to the extent provided in any
applicable compensation plan or arrangement.

8. Covenant Not to Compete; Nonsolicitation.

8.1 Covenant.  Executive hereby agrees that, while he is employed or engaged by
the Company as either an employee or as a consultant pursuant to this Agreement,
and, in any event, for the one  (1)  year period following Executive’s
termination of employment for any reason, he will not engage in Competition (as
defined in Section 8.1 below) with the Company or its subsidiaries.

8.2 Competition.  Competition shall  mean: (a) engaging in the Business (as
defined below) anywhere in the Restricted Territory (as defined below); or (b)
to be or become an officer, director, stockholder, owner, affiliate,
salesperson, co-owner, partner, trustee, promoter, technician, engineer,
analyst, employee, agent, representative, supplier, contractor, consultant,
advisor or manager of, or to otherwise acquire or hold any interest in, or
participate in or knowingly facilitate the financing, operation, management or
control of any firm, partnership, corporation, person, entity or business that
engages in the Business in the Restricted Territory. 

Notwithstanding the foregoing, the Executive shall not be precluded from (i)
purchasing or owning, directly or beneficially, as a passive investment, two
percent (2%) or less of the securities of any publicly-traded entity that
engages in the Business if he does not actively participate in or control,
directly or indirectly, any investment or other decisions with respect to such
entity, (ii) holding a passive investment in an entity engaged in the Business
held through an index fund, an exchange traded fund, a mutual fund, hedge fund,
or other form of collective investment or fund, or through a managed account, in
each case, where a third-party that is not affiliated with the Executive
exercises investment discretion in respect of such fund or account and in which
the Restricted Person does not have the ability to control or exercise any
managerial influence over such fund or account, (iii) purchasing or owning,
directly or beneficially, any investment in any



5

 

--------------------------------------------------------------------------------

 

entity if, at the time such investment is made, the entity in which such
investment is made is not engaged in the Business, and to the extent such entity
later commences to engage in the Business the Executive does not have the
ability to control or exercise any managerial influence over such entity and is
not otherwise associated with such entity, (iv) engaging in civic, charitable
and academic pursuits, including serving on boards, committees or similar bodies
of charitable, civic or other nonprofit organizations, or (v) serving as an
executor, trustee or other similar fiduciary.

"Business" means either: (a) the business of any products or services that are
competitive with or substitutable for those products or services offered or
being developed by the Company or any of its subsidiaries, whether in existence
at the Effective Date or at any time prior to the termination of this Agreement,
or (b) the business of vinegar production, the retail sales of vinegar or the
production of food ingredient products, in any case, that are competitive with
or substitutable for those products or services offered or being developed by
the Company or any of its subsidiaries.

"Restricted Territory" means (a) anywhere in the United States, Canada or Mexico
or (b) any other country to which the products or services of the Company and/or
any of its subsidiaries are being sold directly or through distribution streams
as of the Effective Date or at any time prior to the termination of this
Agreement.

﻿

8.3 Nonsolicitation.  Executive hereby agrees that while he is employed or
engaged by the Company as either an employee or as a consultant pursuant to this
Agreement, and, in any event, during the one  (1) year period following
Executive’s termination of employment for any reason, he will not directly or
indirectly solicit or attempt to solicit any customer, vendor or distributor of
the Company, other than for GPRE or the Company, with respect to any product or
service being furnished, made or sold by the Company at any time during
Executive’s employment with the Company.  Executive further agrees that during
such time period, Executive shall not, directly or indirectly, solicit,
encourage or attempt to solicit any of the executives, managers or employees who
are employed by the Company on his termination date to become executives,
manages or employees of any other person or entity with which Executive is
affiliated.

9. Confidential Information.  Executive acknowledges that during his employment
or consultancy with the Company he will develop, discover, have access to and/or
become acquainted with technical, financial, marketing, personnel and other
information relating to the present or contemplated products or the conduct of
business of the Company which is of a confidential and proprietary nature
(“Confidential Information”). Executive agrees that all files, records,
documents and the like relating to such Confidential Information, whether
prepared by him or otherwise coming into his possession, shall remain the
exclusive property of the Company, and Executive hereby agrees to promptly
disclose such Confidential Information to the Company upon request and hereby
assigns to the Company any rights which he may acquire in any Confidential
Information. Executive further agrees not to disclose or use any Confidential
Information and to use his best efforts to prevent the disclosure or use of any
Confidential Information either during the term of his employment or consultancy
or at any time thereafter, except as may be necessary in the ordinary course of
performing his duties under this Agreement. Upon termination of Executive’s
employment or consultancy with the Company for any reason, (a) Executive shall
promptly deliver to the Company all materials, documents, data, equipment and
other physical property of any nature containing or pertaining to any
Confidential Information, and (b) Executive shall not take from the Company’s
premises any such material or equipment or any reproduction



6

 

--------------------------------------------------------------------------------

 

thereof; provided, however, that Executive may retain a copy of this Agreement
and any other agreement, contract, plan, policy or arrangement under which he
receives compensation or benefits from or on behalf of GPRE, the Company or
their affiliates.

10. Inventions.

10.1 Disclosure of Inventions.  Executive hereby agrees that if he conceives,
learns, makes or first reduces to practice, either alone or jointly with others,
any “Employment Inventions” (as defined in Section 10.3 below) while he is
employed by the Company, either as an employee or as a consultant, he will
promptly disclose such Employment Inventions to the GPRE CEO or to any other
Company officer designated by the Board of Directors.

10.2 Ownership, Assignment Assistance and Power of Attorney.  All Employment
Inventions shall be the sole and exclusive property of the Company, and the
Company shall have the right to use and to apply for patents, copyrights or
other statutory or common law protection for such Employment Inventions in any
country. Executive hereby assigns to the Company any rights which he may acquire
in such Employment Inventions. Furthermore, Executive agrees to assist the
Company in every proper way at the Company’s expense to obtain patents,
copyrights and other statutory or common law protections for such Employment
Inventions in any country and to enforce such rights from time to time.
Specifically, Executive agrees to execute all documents as the Company may
desire for use in applying for and in obtaining or enforcing such patents,
copyrights and other statutory or common law protections together with any
assignments thereof to the Company or to any person designated by the Company.
Executive’s obligations under this Section 10 shall continue beyond the
termination of his employment under this Agreement, but the Company shall
compensate Executive at a reasonable rate after any such termination for the
time which Executive actually spends at the Company’s request in rendering such
assistance. In the event the Company is unable for any reason whatsoever to
secure Executive’s signature (after reasonable attempts to do so) to any lawful
document required to apply for or to enforce any patent, copyright or other
statutory or common law protections for such Employment Inventions, Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agents and attorneys-in-fact to act in his stead to
execute such documents and to do such other lawful and necessary acts to further
the issuance and prosecution of such patents, copyrights or other statutory or
common law protection, such documents or such acts to have the same legal force
and effect as if such documents were executed by or such acts were done by
Executive.

10.3 Employment Inventions.  The definition of “Employment Invention” as used
herein is as follows: “Employment Invention” means any invention or part thereof
conceived, developed, reduced to practice, or created by Executive which is: (a)
conceived, developed, reduced to practice, or created by Executive: (i) within
the scope of his employment; (ii) on the Company’s time; or (iii) with the aid,
assistance, or use of any of the Company’s property, equipment, facilities,
supplies, resources, or intellectual property; (b) the result of any work,
services, or duties performed by Executive for the Company; (c) related to the
industry or trade of the Company; or (d) related to the current or demonstrably
anticipated business, research, or development of the Company.



7

 

--------------------------------------------------------------------------------

 

10.4 Prior Inventions.  Executive has identified on Exhibit A attached hereto a
complete list of all inventions which Executive has conceived, learned, made or
first reduced to practice, either alone or jointly with others, prior to
employment with the Company and which Executive desires to exclude from the
operation of this Agreement. 

10.5 Inventions of Third Parties.  Executive shall not disclose to the Company,
use in the course of his employment, or incorporate into the Company’s products
or processes any confidential or proprietary information or inventions that
belong to a third party, unless the Company has received authorization from such
third party and Executive has been directed by the GPRE CEO to do so.

11. Compliance with Section 409A of the Code; Section 280G of the Code. 
Notwithstanding any provision in this Agreement to the contrary, this Agreement
shall be interpreted, construed and conformed in accordance with Section 409A of
the Code and regulations and other guidance issued thereunder. If, on the date
of Executive’s separation from service (as defined in Treasury Regulation
§1.409A-1(h)), Executive is a specified employee (as defined in Code Section
409A and Treasury Regulation §1.409A-1(i)), no payment shall be made under this
Agreement at any time during the 6-month period following the Employee's
separation from service of any amount that results in the "deferral of
compensation" within the meaning of Treasury Regulation §1.409A-1(b), after
application of the exemptions provided in Treasury Regulation §§1.409A-1(b)(4)
and 1.409A-1(b)(9)(iii) and (v), and any amounts otherwise payable during such
6-month period shall be paid in a lump sum on the first payroll payment date
following expiration of such 6-month period.     Each payment under this
Agreement shall be treated as a “separate payment” for purposes of Section 409A
of the Code.  To the extent required to avoid an accelerated or additional tax
under Section 409A of the Code, amounts reimbursable to Executive under this
Agreement shall be paid on or before the last day of the year following the year
in which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not affect amounts reimbursable or provided in any subsequent year. 

12. No Conflicts.  Executive hereby represents that, to the best of his
knowledge, his performance of all the terms of this Agreement and his work as an
employee or consultant of the Company does not breach any oral or written
agreement which he has made prior to his employment with the Company.

13. Equitable Remedies.  Executive acknowledges and agrees that the breach or
threatened breach by him of certain provisions of this Agreement, including
without limitation Sections 8 9 or 10 above, would cause irreparable harm to the
Company for which damages at law would be an inadequate remedy. Accordingly,
Executive hereby agrees that in any such instance the Company shall be entitled
to seek injunctive or other equitable relief in addition to any other remedy to
which it may be entitled.

14. Assignment.  This Agreement is for the unique personal services of Executive
and is not assignable or delegable in whole or in part by Executive without the
consent of the GPRE CEO. This Agreement may be assigned or delegated in whole or
in part by the Company and, in such case, the terms of this Agreement shall
inure to the benefit of, be assumed by, and be binding upon the entity to which
this Agreement is assigned.



8

 

--------------------------------------------------------------------------------

 

15. Waiver or Modification.  Any waiver, modification or amendment of any
provision of this Agreement shall be effective only if in writing in a document
that specifically refers to this Agreement and such document is signed by the
parties hereto.

16. Entire Agreement.  This Agreement constitutes the full and complete
understanding and agreement of the parties hereto with respect to the specific
subject matter covered herein and therein and supersede all prior oral or
written understandings and agreements with respect to such specific subject
matter.

17. Severability.  If any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain enforceable in full force and effect, and the court
making such determination shall modify, among other things, the scope, duration,
or geographic area of such affected provision to preserve the enforceability
thereof to the maximum extent then permitted by law.

18. Notices.  All notices thereunder shall be in writing addressed to the
respective party as set forth below and may be personally served, sent by
facsimile transmission, sent by overnight courier service, or sent by United
States mail, return receipt requested. Such notices shall be deemed to have been
given: (a) if delivered in person, on the date of delivery; (b) if delivered by
facsimile transmission, on the date of transmission if transmitted by 5:00 p.m.
(local time, Omaha, Nebraska) on a business day or, if not, on the next
succeeding business day; provided that a copy of such notice is also sent the
same day as the facsimile transmission by any other means permitted herein; (c)
if delivered by overnight courier, on the date that delivery is first attempted;
or (d) if by United States mail, on the earlier of two (2) business days after
depositing in the United States mail, postage prepaid and properly addressed, or
the date delivery is first attempted. Notices shall be addressed as set forth as
set forth on the signature page hereof, or to such other address as the party to
whom such notice is intended shall have previously designated by written notice
to the serving party. Notices shall be deemed effective upon receipt.

19. Governing Law.  The parties acknowledge and agree that after the Effective
Date, substantial aspects of the business will occur in Nebraska and as such,
this Agreement shall be governed by and construed in accordance with the laws of
the State of Nebraska, without reference to the choice of law provisions
thereof. Any action, suit or proceeding based upon, arising out of or related to
this Agreement or the transactions contemplated hereby shall be brought in any
federal court of the United States of America sitting in the State of Nebraska,
and each of the parties irrevocably submits to the exclusive jurisdiction of
each such court in any such action, suit or proceeding, waives any objection it
may now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims in respect of the action, suit or proceeding shall
be heard and determined only in any such court, and agrees not to bring any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in any other court.

20. Attorneys’ Fees.  In the event an action or proceeding is brought by any
party under this Agreement to enforce or construe any of its terms, the party
that prevails by enforcing this Agreement shall be entitled to recover, in
addition to all other amounts and relief, its reasonable costs and attorneys’
fees incurred in connection with such action or proceeding.



9

 

--------------------------------------------------------------------------------

 

21. Construction. Whenever the context requires, the singular shall include the
plural and the plural shall include the singular, the whole shall include any
part thereof, and any gender shall include all other genders. The headings in
this Agreement are for convenience only and shall not limit, enlarge, or
otherwise affect any of the terms of this Agreement. Unless otherwise indicated,
all references in this Agreement to sections refer to the corresponding sections
of this Agreement. This Agreement shall be construed as though all parties had
drafted it and each party acknowledges that they have had adequate time to
consult with their own legal counsel.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. Counterparts and signatures transmitted
by facsimile shall be valid, effective and enforceable as originals.





10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive has signed this Agreement personally and GPRE and
the Company have each caused this Agreement to be executed by its duly
authorized representative.

﻿

﻿

GREEN PLAINS INC. 

﻿

﻿

By: /s/ Todd Becker

Name:  Todd Becker

Title: Chief Executive Officer

﻿

SCI Ingredients Holdings, Inc.

﻿

﻿

By: /s/ Todd Becker

Name:  Todd Becker

Title: Chairman of the Board

﻿

Fleishmann’s Vinegar Company, Inc.

﻿

﻿

By: /s/ Todd Becker

Name:  Todd Becker

Title: Chairman of the Board

﻿

Address for GPRE and COMPANY:

Green Plains Inc.

450 Regency Parkway Suite 400

Omaha NE 68114

﻿

Executive

﻿

/s/ Kenneth M. Simril, individually

﻿

Address:

﻿

Mr. Kenneth M. Simril

12604 Hidden Creek Way, Suite A

Cerritos, California 90703 

 

11

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

EXCLUDED INVENTIONS

﻿

None 

12

--------------------------------------------------------------------------------

 

 

SCHEDULE I

Executive will, effective October 1, 2016, serve on a for-profit board for a
private company.  Commensurate with this appointment, Executive will relinquish
his board duties at the Los Angeles County Employee Retirement Association,
effective on or around January 2017.

﻿



13

--------------------------------------------------------------------------------